Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2020 and December 9, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameda et al. (U.S. Patent No. 7,132,984).
Claim 11: Kameda, in figures 1A-1C, discloses an antenna device comprising: a dielectric substrate (3); an emitting electrode (1) in or on the dielectric substrate; a power feed circuit (4) in or on the dielectric substrate, the power feed circuit being configured to feed power to the emitting electrode; and a filter circuit (2) in a path connecting the emitting electrode to the power feed circuit, wherein: the filter circuit comprises two or more circuits (HPF, LPF; fig. 2A) that are cascade connected, and each of the two or more .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kameda in view of ONAKA et al. (U.S. Publication No. 2019/0221937).
Claim 14:  Kameda discloses a communication device (fig. 5) comprising: the antenna device according to Claim 11; however, fails to disclose a baseband integrated circuit (BBIC), wherein the power feed circuit is a radio frequency integrated circuit (RFIC) configured to perform: transmission-system signal processing for upconverting a signal input from the BBIC and for outputting the up-converted signal to the emitting electrode, and receiving-system signal processing for downconverting a radio frequency signal input from the emitting electrode and outputting the down-converted signal to the BBIC.  ONAKA discloses a baseband integrated circuit (2), wherein the power feed circuit is a radio frequency integrated circuit (2) configured to perform: transmission-system signal processing for upconverting a signal input from the BBIC and for outputting the up-converted signal to the emitting electrode (para. [0039]), and receiving-system signal processing for downconverting a radio frequency signal input from the emitting electrode .

Allowable Subject Matter
Claims 1-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-10 and 13 are allowed for the same reasons given by the International Searching Authority in the Written Opinion submitted with the information disclosure statement filed August 6, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845